Exhibit 10.1

KEMPHARM, INC.

COMMON STOCK

SALES AGREEMENT

September 4, 2018

RBC Capital Markets, LLC

200 Vesey Street, 8th Floor

New York, New York 10281

Ladies and Gentlemen:

KemPharm, Inc. (the “Company”), confirms its agreement (this “Agreement”) with
RBC Capital Markets, LLC (“RBCCM”), as follows:

1.     Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through RBCCM, acting as agent and/or
principal, shares (the “Placement Shares”) of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”), having an aggregate offering price
of up to $50,000,000. Notwithstanding anything to the contrary contained herein,
the parties hereto agree that compliance with the limitation set forth in this
Section 1 on the number of shares of Common Stock issued and sold under this
Agreement shall be the sole responsibility of the Company, and RBCCM shall have
no obligation in connection with such compliance. The issuance and sale of
Common Stock through RBCCM will be effected pursuant to the Registration
Statement (as defined below) filed, or to be filed, by the Company and after
such Registration Statement has been declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement (as
defined below) to issue the Common Stock.

On the date of this Agreement, the Company has filed, or will file, in
accordance with the provisions of the Securities Act of 1933, as amended, and
the rules and regulations thereunder (collectively, the “Securities Act”), with
the Commission a registration statement on Form S-3, including a base
prospectus, relating to certain securities, including the Common Stock, to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the “Exchange Act”). The Company has
prepared a sales prospectus specifically relating to the Placement Shares (the
“Sales Prospectus”) included as part of such registration statement. Following
the date that such registration statement is declared effective, the Company
shall furnish to RBCCM, for use by RBCCM, copies of the Sales Prospectus, as
supplemented, if at all, by any prospectus supplement, relating to the Placement
Shares. Except where the context otherwise requires, such



--------------------------------------------------------------------------------

registration statement, as amended when it becomes effective, including all
documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part of such registration statement pursuant to
Rule 430B or 462(b) of the Securities Act, is herein called the “Registration
Statement.” The base prospectus, including all documents incorporated therein by
reference, and the Sales Prospectus, including all documents incorporated
therein by reference, each of which is included in the Registration Statement,
as it or they may be supplemented by one or more additional prospectus
supplements, in the form in which such prospectus and/or Sales Prospectus have
most recently been filed by the Company with the Commission pursuant to Rule
424(b) under the Securities Act, together with any “issuer free writing
prospectus,” as defined in Rule 433 of the Securities Act regulations (“Rule
433”), relating to the Placement Shares that (i) is required to be filed with
the Commission by the Company or (ii) is exempt from filing pursuant to Rule
433(d)(5)(i), in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g), is herein called the “Prospectus.”
Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to the Electronic Data Gathering Analysis and Retrieval System
(“EDGAR”).

2.     Placements. Each time that the Company wishes to issue and sell the
Placement Shares hereunder (each, a “Placement”), it will notify RBCCM by email
notice (or other method mutually agreed to in writing by the parties) (a
“Placement Notice”) containing the parameters in accordance with which it
desires the Placement Shares to be sold, which shall at a minimum include the
number of Placement Shares to be issued, the time period during which sales are
requested to be made, any limitation on the number of Placement Shares that may
be sold in any one Trading Day (as defined in Section 3) and any minimum price
below which sales may not be made, a form of which containing such minimum sales
parameters necessary is attached hereto as Schedule 1. The Placement Notice
shall originate from any of the individuals from the Company set forth on
Schedule 2 (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from RBCCM
set forth on Schedule 2, as such Schedule 2 may be amended from time to time.
The Placement Notice shall be effective upon receipt by RBCCM unless and until
(i) in accordance with the notice requirements set forth in Section 4, RBCCM
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares have been sold,
(iii) in accordance with the notice requirements set forth in Section 4, the
Company suspends or terminates the Placement Notice for any reason, in its sole
discretion, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) this
Agreement has been terminated under the provisions of Section 11. The amount of
any discount, commission or other compensation to be paid by the Company to
RBCCM in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 3. It is expressly acknowledged
and agreed that neither the Company nor RBCCM will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to RBCCM and RBCCM does not decline such
Placement Notice pursuant to the terms set forth above, and then only upon the
terms specified therein and herein. In the event of a conflict between the terms
of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.

 

 

-2-



--------------------------------------------------------------------------------

3.     Sale of Placement Shares by RBCCM. Subject to the terms and conditions
herein set forth, upon the Company’s delivery of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, RBCCM,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
Nasdaq Stock Market LLC (“Nasdaq”) to sell such Placement Shares up to the
amount specified in such Placement Notice, and otherwise in accordance with the
terms of such Placement Notice. RBCCM will provide written confirmation to the
Company (including by email correspondence to each of the individuals of the
Company set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the volume-weighted average price of the Placement Shares sold, and the Net
Proceeds (as defined below) payable to the Company. RBCCM may sell Placement
Shares by any method permitted by law deemed to be an “at the market” offering
as defined in Rule 415(a)(4) of the Securities Act, including without limitation
sales made through Nasdaq, on any other existing trading market for the Common
Stock or to or through a market maker. If expressly authorized by the Company in
a Placement Notice, RBCCM may also sell Placement Shares in negotiated
transactions. Notwithstanding the provisions of Section 6(aaa), RBCCM shall not
purchase Placement Shares for its own account as principal unless expressly
authorized to do so by the Company in a Placement Notice. The Company
acknowledges and agrees that (i) there can be no assurance that RBCCM will be
successful in selling Placement Shares, and (ii) RBCCM will incur no liability
or obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by RBCCM to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3. For
the purposes hereof, “Trading Day” means any day on which the Company’s Common
Stock is purchased and sold on Nasdaq.

4.     Suspension of Sales.

(a)    The Company or RBCCM may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.

 

-3-



--------------------------------------------------------------------------------

(b)    Notwithstanding any other provision of this Agreement, during any period
in which the Company is in possession of material non-public information, the
Company and RBCCM agree that (i) no sale of Placement Shares will take place,
(ii) the Company shall not request the sale of any Placement Shares, and
(iii) RBCCM shall not be obligated to sell or offer to sell any Placement
Shares.

(c)    If either RBCCM or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and RBCCM may, at its sole discretion, suspend sales of the
Placement Shares under this Agreement.

5.     Settlement.

(a)     Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by RBCCM at which such Placement
Shares were sold, after deduction for (i) RBCCM’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to RBCCM hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.

(b)     Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting RBCCM’s or its designee’s account
(provided RBCCM shall have given the Company written notice of such designee at
least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradeable, transferable, registered shares in good
deliverable form. On each Settlement Date, RBCCM will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date. If the Company, or its transfer agent (if applicable),
defaults in its obligation to deliver duly authorized Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 9(a) (Indemnification and
Contribution) hereto, it will (i) hold RBCCM harmless against any loss, claim,
damage, or reasonable and documented expense (including reasonable and
documented legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and (ii) pay to RBCCM (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

 

-4-



--------------------------------------------------------------------------------

6.     Representations and Warranties of the Company. Except as disclosed in the
Registration Statement or the Sales Prospectus, the Company represents and
warrants to, and agrees with, RBCCM that, unless such representation, warranty
or agreement specifies otherwise, as of each Applicable Time (as defined in
Section 20):

(a)     Other than as of the date of this Agreement, the Registration Statement
has been declared effective by the Commission under the Securities Act. The
Company has complied to the Commission’s satisfaction with all requests of the
Commission for additional or supplemental information related to the
Registration Statement and the Prospectus. No stop order suspending the
effectiveness of the Registration Statement is in effect and no proceedings for
such purpose have been instituted or are pending or, to the knowledge of the
Company, are contemplated or threatened by the Commission. The Company meets the
requirements for use of Form S-3 under the Securities Act. The Commission has
not issued any order preventing or suspending the use of the Prospectus or any
free writing prospectus, and no proceeding for that purpose has been initiated
or, to the knowledge of the Company, threatened by the Commission.

(b) As of the date of this Agreement, the proposed sale of the Placement Shares
hereunder meets the requirements of General Instruction I.B.1 of Form S-3.

(c)     The Prospectus when filed will comply or complied and, as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act. Each of the Registration Statement and any post-effective
amendments or supplements thereto, at the time it becomes effective or its date,
as applicable, will comply and as of each of the Settlement Dates, if any, will
comply in all material respects with the Securities Act and did not and, as of
each Settlement Date, if any, will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as
amended or supplemented, as of its date, did not and, as of each of the
Settlement Dates, if any, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the two immediately
preceding sentences do not apply to statements in or omissions from the
Registration Statement or any post-effective amendment thereto, or the
Prospectus, or any amendments or supplements thereto, made in reliance upon and
in conformity with information furnished to the Company in writing by RBCCM
expressly for use therein. There are no contracts or other documents required to
be described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required.

(d)     The Company has delivered to RBCCM one complete copy of the Registration
Statement and a copy of each consent and certificate of experts filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits)
and the Prospectus, as amended or supplemented, in such quantities and at such
places as RBCCM has reasonably requested.

(e)     As of the date of this Agreement, the Company is an “emerging growth
company,” as defined in Section 2(a) of the Securities Act.

 

-5-



--------------------------------------------------------------------------------

(f)     The Company is not an “ineligible issuer,” as defined in Rule 405 under
the Securities Act. The Company agrees to notify RBCCM promptly upon the Company
becoming an “ineligible issuer.”

(g)     The Company has not distributed and will not distribute, prior to the
completion of RBCCM’s distribution of the Placement Shares, any offering
material in connection with the offering and sale of the Placement Shares other
than the Prospectus or the Registration Statement.

(h)     The Company has the corporate power and authority to enter into and
perform its obligations under this Agreement. This Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company, enforceable in accordance with its terms, except as rights to
indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

(i)     The Placement Shares, when issued and delivered, will be duly authorized
for issuance and sale pursuant to this Agreement and, when issued and delivered
by the Company against payment therefor pursuant to this Agreement, will be duly
authorized, validly issued, fully paid and nonassessable and will conform in all
material respects to the description of the Common Stock in the Registration
Statement and the Prospectus.

(j)     The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware. The
Company is duly qualified to do business and is in good standing as a foreign
corporation or in each jurisdiction in which its respective ownership or lease
of property or the conduct of its business requires such qualification and has
all power and authority (corporate or other) necessary to own or hold its
properties and to conduct the business in which it is engaged, except where the
failure to so qualify or have such power or authority would not (i) have,
singularly or in the aggregate, a material adverse effect on the condition
(financial or otherwise), results of operations, assets, liabilities, earnings,
business or prospects of the Company, or (ii) impair in any material respect the
ability of the Company to perform its obligations under this Agreement or to
consummate any transactions contemplated by this Agreement or the Prospectus
(any such effect as described in clauses (i) or (ii), a “Material Adverse
Effect”). The Company has no subsidiaries.

(k)     All of the issued shares of capital stock of the Company, have been duly
and validly authorized and issued, are fully paid and non-assessable, have been
issued in compliance with federal and state securities laws and conform in all
material respects to the description thereof contained in the Prospectus under
the heading “Description of Capital Stock.” All of the Company’s options,
warrants and other rights to purchase or exchange any securities for shares of
the Company’s capital stock have been duly authorized and validly issued and
were issued in compliance with federal and state securities laws. None of the
outstanding shares of Common Stock was issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. As of June 30, 2018, there were no
authorized or outstanding shares of capital stock, options, warrants, preemptive
rights, rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company other than those described in the Prospectus. The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, as described
or incorporated by reference in the Prospectus, accurately and fairly present in
all material respects the information required to be shown with respect to such
plans, arrangements, options and rights.

 

-6-



--------------------------------------------------------------------------------

(l)     The execution, delivery and performance of this Agreement by the
Company, the issue and sale of the Placement Shares by the Company and the
consummation of the transactions contemplated hereby will not (with or without
notice or lapse of time or both) (i) conflict with or result in a breach or
violation of any of the terms or provisions of, constitute a default or a Debt
Repayment Triggering Event (as defined below) under, give rise to any right of
termination or other right or the cancellation or acceleration of any right or
obligation or loss of a benefit under, or give rise to the creation or
imposition of any lien, encumbrance, security interest, claim or charge upon any
property or assets of the Company pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company is a
party or by which the Company is bound or to which any of the property or assets
of the Company is subject, (ii) result in any violation of the provisions of the
certificate of incorporation or by-laws of the Company or (iii) result in any
violation of any law, statute, rule, regulation, judgment, order or decree of
any court or governmental agency or body, domestic or foreign, having
jurisdiction over the Company or any of its properties or assets; except in the
cases of clauses (i) and (iii), to the extent that any such conflict, breach,
violation or default would not, individually or in the aggregate, have a
Material Adverse Effect. A “Debt Repayment Triggering Event” means any event or
condition that gives, or with the giving of notice or lapse of time would give
the holder of any note, debenture or other evidence of indebtedness (or any
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company.

(m) Subject to any applicable restrictions imposed by General Instruction I.B.6
of Form S-3 (and the making of any additional filings with the Commission
required as a result thereof) and except for such consents, approvals,
authorizations, orders, registrations, qualifications or filings that may be
required (i) by or with the Nasdaq Global Market in connection with the listing
of the Placement Shares on the Nasdaq Global Market or the Financial Industry
Regulatory Authority (“FINRA”) or (ii) pursuant to the Securities Act, the
Exchange Act or any applicable state or foreign securities laws, no consent,
approval, authorization or order of, or filing, license, qualification or
registration (each an “Authorization”) with, any court, governmental or
non-governmental agency or body, foreign or domestic, which has not been made,
obtained or taken and is not in full force and effect, is required for the
execution, delivery and performance of the Agreement by the Company, the offer,
issuance and sale of the Placement Shares by the Company or the consummation of
the transactions contemplated hereby; and no event has occurred that allows or
results in, or after notice or lapse of time or both would allow or result in,
revocation, suspension, termination or invalidation of any such Authorization or
any other impairment of the rights of the holder or maker of any such
Authorization. All corporate approvals (including those of stockholders, if any)
necessary for the Company to consummate the transactions contemplated by this
Agreement have been obtained and are in effect.

 

-7-



--------------------------------------------------------------------------------

(n)     RSM US LLP, who have certified certain financial statements included or
incorporated by reference in the Prospectus, is an independent registered public
accounting firm with respect to the Company within the meaning of Article 2-01
of Regulation S-X and the Public Company Accounting Oversight Board (United
States) (the “PCAOB”).

(o)     The financial statements, together with the related notes, included or
incorporated by reference in the Prospectus fairly present in all material
respects the financial position and the results of operations and changes in
financial position of the Company at the respective dates or for the respective
periods therein specified. Such statements and related notes have been prepared
in accordance with the generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis throughout the periods involved
except as may be set forth in the related notes included or incorporated by
reference in the Prospectus; and provided that the unaudited interim financial
statements, which are subject to normal year-end adjustments, may not contain
certain footnotes, as permitted by the applicable rules of the Commission. The
financial statements, together with the related notes, included or incorporated
by reference in the Prospectus comply in all material respects with Regulation
S-X. No other financial statements or supporting schedules or exhibits are
required by Regulation S-X to be described, included or incorporated by
reference in the Prospectus. The summary and selected financial data, if any,
included or incorporated by reference in the Prospectus fairly present in all
material respects the information shown therein as at the respective dates and
for the respective periods specified and are derived from the financial
statements set forth in or incorporated by reference in the Prospectus and other
financial information. All information contained or incorporated by reference in
in the Prospectus regarding “non-GAAP financial measures” (as defined in
Regulation G) complies in all material respects with Regulation G and Item 10 of
Regulation S-K, to the extent applicable.

(p)     Other than as set forth or contemplated in the Prospectus: (i) the
Company has not (1) sustained, since the date of the latest audited financial
statements included or incorporated by reference in the Prospectus, any material
loss or material interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, (2) incurred any material
liability or obligation, direct or contingent, other than liabilities and
obligations which were incurred in the ordinary course of business, (3) entered
into any material transaction other than in the ordinary course of business or
(4) declared or paid any dividends on its capital stock; and (ii) since the date
of the latest audited financial statements included or incorporated by reference
in the Prospectus, there has not been any material change in the capital stock
(other than (1) Common Stock issued pursuant to the exercise of warrants or
conversion of convertible securities or upon the exercise or vesting of stock
options or other awards outstanding under the Company’s equity compensation or
other plans, (2) options, Common Stock or other securities granted or issued
pursuant to the Company’s equity compensation or other plans, (3) Common Stock
issued upon conversion or reclassification of the Company’s convertible
preferred stock, (4) the issuance of the Placement Shares, (5) shares of Common
Stock issued pursuant to the terms of that certain Common Stock Sales Agreement,
dated October 3, 2016, by and between the Company and Cowen and Company, LLC and
(6) stock repurchases required to be made by the Company pursuant to the terms
of existing agreements) or long-term debt of the Company, or any material
adverse changes, or any development involving a prospective material adverse
change, in or affecting the business, assets, general affairs, management,
financial position, prospects, stockholders’ equity or results of operations of
the Company.

 

-8-



--------------------------------------------------------------------------------

(q)     There is no legal or governmental proceeding to which the Company is a
party or of which any property or assets of the Company is the subject,
including any proceeding before the United States Food and Drug Administration
of the U.S. Department of Health and Human Services (“FDA”) or comparable
federal, state, local or foreign governmental bodies (it being understood that
the interaction between the Company and the FDA and such comparable governmental
bodies relating to the clinical development and product approval process shall
not be deemed proceedings for purposes of this representation), which is
required to be described in the Prospectus and is not described therein, or
which, singularly or in the aggregate, if determined adversely to the Company,
would have a Material Adverse Effect; and to the Company’s knowledge after
reasonable investigation and due diligence inquiry (“Knowledge”), no such
proceedings are threatened by governmental authorities or by others. The Company
is in compliance with all applicable federal, state, local and foreign laws,
regulations, orders and decrees governing its business as prescribed by the FDA,
or any other federal, state or foreign agencies or bodies engaged in the
regulation of pharmaceuticals or biohazardous substances or materials, except
where noncompliance would not, singularly or in the aggregate, have a Material
Adverse Effect. All preclinical studies and clinical trials conducted by or on
behalf of the Company to support approval for commercialization of the Company’s
products have been conducted by the Company, or to the Company’s Knowledge by
third parties, in compliance with all applicable federal, state or foreign laws,
rules, orders and regulations, except for such failure or failures to be in
compliance as would not, singularly or in the aggregate, have a Material Adverse
Effect.

(r)     The Company (i) is not in violation of its charter or by-laws, (ii) is
not in default in any respect, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it is bound or to which any of its property
or assets is subject (including, without limitation, those administered by the
FDA or by any foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA) and
(iii) is not in violation in any respect of any law, ordinance, governmental
rule, regulation or court order, decree or judgment to which it or its property
or assets may be subject except, in the case of clauses (ii) and (iii) of this
paragraph (r), for any violations or defaults which, singularly or in the
aggregate, would not have a Material Adverse Effect.

(s)     The Company possesses all licenses, certificates, authorizations and
permits issued by, and has made all declarations and filings with, the
appropriate local, state, federal or foreign regulatory agencies or bodies
(including, without limitation, those administered by the FDA or by any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) which are necessary for the
conduct of its business as described in the Prospectus (collectively, the
“Governmental Permits”) except where any failures to possess or make the same,
singularly or in the aggregate, would not have a Material Adverse Effect. The
Company is in compliance with all such Governmental Permits, except where the
failure to be in compliance would not, singularly or in the aggregate, have a

 

-9-



--------------------------------------------------------------------------------

Material Adverse Effect; all such Governmental Permits are valid and in full
force and effect, except where the invalidity or failure to be in full force and
effect would not, singularly or in the aggregate, have a Material Adverse
Effect. All such Governmental Permits are free and clear of any material
restriction or material condition. The Company has not received notification of
any material revocation, modification, suspension, termination or invalidation
(or proceedings related thereto) of any such Governmental Permit, and to the
Knowledge of the Company, no event has occurred that allows or results in, or
after notice or lapse of time or both would allow or result in, revocation,
modification, suspension, termination or invalidation (or proceedings related
thereto) of any such Governmental Permit and the Company has no Knowledge that
any such Governmental Permit will not be renewed. The studies, tests and
preclinical studies or clinical trials conducted by or on behalf of the Company
that are described in the Prospectus (the “Company Studies and Trials”) were
and, if still pending, are being, conducted in all material respects in
accordance with experimental protocols, procedures and controls pursuant to,
where applicable, accepted professional scientific standards; the descriptions
of the results of the Company Studies and Trials contained in the Prospectus are
accurate in all material respects; and the Company has not received any notices
or correspondence with the FDA or any foreign, state or local governmental body
exercising comparable authority requiring the termination, suspension or
material modification of any Company Studies or Trials that termination,
suspension or material modification would reasonably be expected to have a
Material Adverse Effect.

(t)     The Company is not and, after giving effect to the offering of the
Placement Shares and the application of the proceeds thereof as described in the
Prospectus, will not become an “investment company” or an entity “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission thereunder.

(u)     Neither the Company nor any of its officers, directors or, to the
Company’s Knowledge, affiliates has taken or will take, directly or indirectly,
any action designed or intended to stabilize or manipulate the price of any
security of the Company in connection with the offering of the Placement Shares,
or which caused or resulted in, or which might in the future reasonably be
expected to cause or result in, stabilization or manipulation of the price of
any security of the Company in connection with the offering of the Placement
Shares.

(v)     The Company owns or possesses the valid right to use all (i) valid and
enforceable patents, patent applications, trademarks, trademark registrations,
service marks, service mark registrations, Internet domain name registrations,
copyrights, copyright registrations, licenses, trade secret rights
(“Intellectual Property Rights”) and (ii) inventions, software, works of
authorships, trademarks, service marks, trade names, databases, formulae, know
how, show how, Internet domain names and other intellectual property (including
trade secrets and other unpatented and/or unpatentable proprietary confidential
information, systems, or procedures) (collectively, “Intellectual Property
Assets”), in each case, necessary to conduct its business as currently
conducted, and as currently proposed to be conducted and described in the
Prospectus; provided that the foregoing representation is made only to the
Company’s Knowledge as it concerns third-party rights and trademarks. The
Company has not received any opinion from its legal counsel concluding that any
activities of its business as currently conducted infringes, misappropriates, or
otherwise violates, valid and enforceable Intellectual Property Rights of any

 

-10-



--------------------------------------------------------------------------------

other person, and has not received written notice of any challenge, which is to
the Company’s Knowledge still pending, by any other person to the rights of the
Company with respect to any Intellectual Property Rights or Intellectual
Property Assets owned or used by the Company. To the Knowledge of the Company,
the Company’s business as currently conducted does not infringe, misappropriate
or otherwise violate any valid and enforceable Intellectual Property Rights of
any other person. All licenses for the use of the Intellectual Property Rights
described in the Prospectus are valid, binding upon, and enforceable by or
against the Company and, to the Company’s Knowledge, the parties thereto in
accordance to its terms, except (i) as limited by laws of general application
relating to bankruptcy, insolvency and other relief of debtors, and (ii) as
limited by rules of law governing specific performance, injunctive relief or
other equitable remedies and by general principals of equity. The Company has
complied in all material respects with, and is not in breach in any material
respect nor has received any asserted or threatened claim of breach of any
intellectual property license, and the Company has no Knowledge of any breach or
anticipated breach by any other person to any intellectual property license to
which the Company is a party. No claim has been made against the Company
alleging the infringement by the Company of any patent, trademark, service mark,
trade name, copyright, trade secret, license in or other intellectual property
right or franchise right of any person. The Company has taken reasonable steps
to protect, maintain and safeguard its Intellectual Property Rights, including
the execution of appropriate nondisclosure and confidentiality agreements. The
consummation of the transactions contemplated by this Agreement will not result
in the loss or impairment of or payment of any additional amounts with respect
to, nor require the consent of any other person in respect of, the Company’s
right to own, use, or hold for use any of the Intellectual Property Rights as
owned, used or held for use in the conduct of the business as currently
conducted. The Company has at all times complied with all applicable laws
relating to privacy, data protection, and the collection and use of personal
information collected, used, or held for use by the Company in the conduct of
the Company’s business. No claims have been asserted or threatened against the
Company alleging a violation of any person’s privacy or personal information or
data rights and the consummation of the transactions contemplated hereby will
not breach or otherwise cause any violation of any law related to privacy, data
protection, or the collection and use of personal information collected, used,
or held for use by the Company in the conduct of the Company’s business. The
Company takes reasonable measures to ensure that such information is protected
against unauthorized access, use, modification, or other misuse. The Company has
taken commercially reasonable measures to obtain ownership of all works of
authorship and inventions made by its employees, consultants and contractors
during the time they were employed by or under contract with the Company and
that are material to the Company’s business. All founders and key employees have
signed confidentiality and invention assignment agreements with the Company.

(w)     The Company has valid title to, or has valid rights to lease or
otherwise use, all items of real or personal property (provided, that for the
sake of clarity, rights to Intellectual Property Assets are addressed
exclusively in Section 2(v) above) which are material to the business of the
Company, in each case free and clear of all liens, encumbrances, security
interests, claims and defects other than those described in the Prospectus and
those that do not, singularly or in the aggregate, materially affect the value
of such property and do not interfere with the use made and proposed to be made
of such property by the Company; and all of the leases and subleases material to
the business of the Company and under which the Company holds properties
described in the Prospectus, are in full force and effect, and the Company does
not have any notice of any material claim of any sort that has been asserted by
anyone adverse to the rights of the Company under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

-11-



--------------------------------------------------------------------------------

(x)     The documents incorporated or deemed to be incorporated by reference in
the Prospectus, at the time they were or hereafter are filed with the
Commission, complied and will comply in all material respects with the
requirements of the Exchange Act, and, when read together with the other
information in the Prospectus, at the Settlement Dates, will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(y)     There is (i) no significant unfair labor practice complaint pending
against the Company, nor to the Knowledge of the Company, threatened against it,
before the National Labor Relations Board, any state or local labor relation
board or any foreign labor relations board, and no significant grievance or
significant arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Company, or, to the Knowledge of
the Company, threatened against it and (ii) no material labor disturbance by the
employees of the Company exists or, to the Company’s Knowledge, is imminent, and
the Company is not aware of any existing or imminent labor disturbance by the
employees of any of its principal suppliers, manufacturers, customers or
contractors, that would be expected, singularly or in the aggregate, to have a
Material Adverse Effect. The Company is not aware that any key employee or
significant group of employees of the Company plans to terminate employment with
the Company.    

(z)     No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or would reasonably be expected to occur with respect
to any employee benefit plan of the Company which would, singularly or in the
aggregate, have a Material Adverse Effect. Each employee benefit plan of the
Company is in compliance in all material respects with applicable law, including
ERISA and the Code. The Company has not incurred and would not reasonably be
expected to incur material liability under Title IV of ERISA with respect to the
termination of, or withdrawal from, any pension plan (as defined in ERISA). Each
pension plan for which the Company would have any liability that is intended to
be qualified under Section 401(a) of the Code is so qualified, and to the
Company’s Knowledge, nothing has occurred, whether by action or by failure to
act, which would, singularly or in the aggregate, cause the loss of such
qualification.

 

-12-



--------------------------------------------------------------------------------

(aa)     None of the Company or, to the knowledge of the Company, any director,
officer, agent, employee, affiliate or other person associated with or acting on
behalf of the Company, any director, officer, agent, employee or affiliate of
the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Office Control of the U.S. government (including, without
limitation, the Office of Foreign Assets Control (“OFAC”) of the U.S. Department
of the Treasury or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority, nor is the Company’s business
located, organized or resident in a country or territory that is subject or
target of sanctions, including, without limitation, Cuba, Iran, North Korea,
Sudan and Syria; and the Company will not, directly or indirectly, use the
proceeds of the offering of the Placement Shares hereunder, or lend, contribute
or otherwise make available such proceeds to any joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

(bb)     The Company is in compliance in all material respects with all foreign,
federal, state and local rules, laws and regulations relating to the use,
treatment, storage and disposal of hazardous or toxic substances or waste and
protection of health and safety or the environment which are applicable to their
businesses (“Environmental Laws”). There has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances by,
due to, or caused by the Company (or, to the Company’s Knowledge, any other
entity for whose acts or omissions the Company is or may reasonably be expected
to otherwise be liable) upon any of the property now or previously owned or
leased by the Company, or upon any other property, in violation of any law,
statute, ordinance, rule, regulation, order, judgment, decree or permit or which
would, under any law, statute, ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability other
than any such violation or liability as would not have, singularly or in the
aggregate, a Material Adverse Effect; and there has been no disposal, discharge,
emission or other release of any kind onto such property or into the environment
surrounding such property of any toxic or other wastes or other hazardous
substances with respect to which the Company has Knowledge and which would have,
singularly or in the aggregate, a Material Adverse Effect.

(cc)     The Company (i) has timely filed all necessary federal, state, local
and foreign tax returns (or timely filed extensions with respect to such
returns), and all such returns were true, complete and correct in all material
respects, (ii) has paid all federal, state, local and foreign taxes,
assessments, governmental or other charges due and payable for which it is
liable, including, without limitation, all sales and use taxes and all taxes
which the Company is obligated to withhold from amounts owing to employees,
creditors and third parties (other than such amounts being disputed in good
faith and by appropriate proceedings and for which appropriate reserves, if
required, have been established), and (iii) does not have any tax deficiency or
claims outstanding or assessed or, to its Knowledge, proposed against any of
them, except those, in each of the cases described in clauses (i), (ii) and
(iii) of this paragraph (cc), that would not, singularly or in the aggregate,
have a Material Adverse Effect. The Company has not engaged in any transaction
which is a corporate tax shelter or which would be characterized as such by the
Internal Revenue Service or any other taxing authority. The accruals and
reserves on the books and records of the Company in respect of tax liabilities
for any taxable period not yet finally determined are adequate to meet any
assessments and related liabilities for any such period, and since December 31,
2017 the Company has not incurred any liability for taxes other than in the
ordinary course of business.

 

-13-



--------------------------------------------------------------------------------

(dd)     The Company carries, or is covered by, insurance in such amounts and
covering such risks as generally deemed adequate and customary for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries. The Company does
not have any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect. All policies of insurance
owned by the Company are, to the Company’s Knowledge, in full force and effect
and the Company is in material compliance with the terms of such policies. The
Company has not received written notice from any insurer, agent of such insurer
or the broker of the Company that any material capital improvements or any other
material expenditures (other than premium payments) are required or necessary to
be made in order to continue such insurance. The Company does not insure risk of
loss through any captive insurance, risk retention group, reciprocal group or by
means of any fund or pool of assets specifically set aside for contingent
liabilities other than as described in the Prospectus.

(ee)     The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that complies with any applicable requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language incorporated by reference in the Prospectus is accurate. Since the end
of the Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting. The
Company’s internal control over financial reporting is overseen by the Audit
Committee of the Board of Directors of the Company (the “Audit Committee”) in
accordance with the Exchange Act Rules. As of the date of this Agreement, the
Company has not publicly disclosed or reported to the Audit Committee or to the
Board, and within the next 90 days the Company does not reasonably expect to
publicly disclose or report to the Audit Committee or the Board, a significant
deficiency, material weakness, change in internal control over financial
reporting or fraud involving management or other employees who have a
significant role in the internal control over financial reporting (each an
“Internal Control Event”), any violation of, or failure to comply with, U.S.
federal securities laws, or any financial reporting matter which, if determined
adversely to the Company, would have a Material Adverse Effect.

 

-14-



--------------------------------------------------------------------------------

(ff)     As of the date of this Agreement, and as of each date that the Company
files an annual report on Form 10-K under the Exchange Act, a member of the
Audit Committee has confirmed to the Chief Executive Officer or Chief Financial
Officer of the Company that the Audit Committee is not reviewing or
investigating, and neither the Company’s independent auditors nor its internal
auditors is recommending that the Audit Committee review or investigate,
(i) adding to, deleting, changing the application of or changing the Company’s
disclosure with respect to, any of the Company’s material accounting policies,
(ii) any matter which would reasonably be expected to result in a restatement of
the Company’s financial statements for any annual or interim period during the
current or prior three fiscal years, or (iii) any Internal Control Event.

(gg)     The Company has made and keeps books, records and accounts, which, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the Company in all material respects.

(hh)     The Company maintains disclosure controls and procedures (as such is
defined in Rule 13a-15(e) under the Exchange Act) that comply with any
applicable requirements of the Exchange Act; such disclosure controls and
procedures have been reasonably designed to ensure that information required to
be disclosed by the Company is accumulated and communicated to the Company’s
management, including the Company’s principal executive officer and principal
financial officer by others within the Company, and such disclosure controls and
procedures are effective.

(ii)     As of the date hereof and as of each date that the Company files an
annual report on Form 10-K under the Exchange Act or files its quarterly reports
on Form 10-Q under the Exchange Act, the minute books of the Company have been
made available to RBCCM and counsel for RBCCM, and such books (i) contain an
accurate summary of all meetings and actions of the board of directors
(including each board committee) and stockholders of the Company since the time
of its incorporation through the date of the latest meeting and action and
(ii) accurately in all material respects reflect all transactions referred to in
such minutes; provided, however, that no minute books have been made available
to RBCCM for meetings subsequent to July 10, 2018, 2018, and a summary of the
actions taken thereat has been communicated to RBCCM and counsel for RBCCM, as
of the date hereof.

(jj)     There is no franchise agreement, lease, contract, or other agreement or
document required by the Securities Act to be described in the Prospectus or to
be filed by the Company with the Commission which is not so described or filed
therewith as required; and all descriptions of any such franchise agreements,
leases, contracts, or other agreements or documents, if any, contained in the
Prospectus are accurate descriptions of such documents in all material respects.
Other than as described in the Prospectus, no such franchise agreement, lease,
contract or other agreement has been terminated, otherwise than by expiration of
the agreement on its stated termination date, or as a result of all parties
completing their obligations under such agreement, and such termination is
material to the Company.

(kk)     No relationship, direct or indirect, exists between or among the
Company on the one hand, and the directors, officers, stockholders (or analogous
interest holders), customers or suppliers of the Company or any of its
affiliates on the other hand, which is required to be described in the
Prospectus and which is not so described.

(ll)     No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company within 90 days of the date
hereof. There are no persons with registration rights or similar rights to have
any securities registered by the Company under the Securities Act.

 

-15-



--------------------------------------------------------------------------------

(mm)     The Company does not own any “margin securities” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
(the “Federal Reserve Board”), and none of the proceeds of the sale of the
Placement Shares will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Placement
Shares to be considered a “purpose credit” within the meanings of Regulation T,
U or X of the Federal Reserve Board.

(nn)     The Company is not a party to any contract, agreement or understanding
with any person that would give rise to a valid claim against the Company or
RBCCM for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Placement Shares or any transaction
contemplated by this Agreement or the Sales Prospectus.

(oo)     The exercise price of each option issued under the Company’s stock
option or other employee benefit plans has been no less than the fair market
value of a share of common stock as determined on the date of grant of such
option. All grants of options were validly issued and properly approved by the
board of directors of the Company (or a duly authorized committee thereof) in
material compliance with all applicable laws and regulations and recorded in the
Company’s financial statements in accordance with GAAP and, to the Company’s
Knowledge, no such grants involved “back dating,” “forward dating” or similar
practice with respect to the effective date of grant.

(pp)     The Company is not a Passive Foreign Investment Company (“PFIC”) within
the meaning of Section 1296 of the Code, and the Company is not likely to become
a PFIC.

(qq)     No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Prospectus
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

(rr)     The Company is in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder or implementing the provisions thereof (the
“Sarbanes-Oxley Act”) that are then in effect and is taking all reasonable steps
to ensure that it will be in compliance in all material respects with other
applicable provisions of the Sarbanes-Oxley Act not currently in effect upon the
Company at all times after the effectiveness of such provisions.

(ss)     The Company is in compliance in all material respects with all
applicable corporate governance requirements set forth in the rules of Nasdaq
that are then in effect and is taking and will take all reasonable steps to
ensure that it will be in compliance with other applicable corporate governance
requirements set forth in the rules of Nasdaq not currently in effect upon the
Company at all times after the effectiveness of such requirements.

 

-16-



--------------------------------------------------------------------------------

(tt)     Neither the Company nor, to the Company’s Knowledge, any director,
officer, employee, agent or affiliate of the Company, has (i) used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds, (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended and the rules and regulations thereunder, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act of 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption law; (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit or (v) made any other unlawful
payment.

(uu)     There are no transactions, arrangements or other relationships between
and/or among the Company, any of its affiliates (as such term is defined in Rule
405 under the Securities Act) and any unconsolidated entity, including, but not
limited to, any structured finance, special purpose or limited purpose entity
that would reasonably be expected to materially affect the Company’s liquidity
or the availability of or requirements for its capital resources required to be
described in the Prospectus which have not been described as required.

(vv)     There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members. All
transactions by the Company with office holders or control persons of the
Company have been duly approved by the board of directors of the Company, or
duly appointed committees or officers thereof, if and to the extent required
under applicable U.S. law.

(ww)     The statistical and market related data included or incorporated by
reference in the Prospectus are based on or derived from sources that the
Company believes to be reliable and accurate, and such data is consistent with
the sources from which they are derived.

(xx)     The operations of the Company are and have been conducted at all times
in compliance with applicable financial recordkeeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended,
applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company with respect to the Money Laundering Laws
is pending, or to the Company’s Knowledge, threatened. The Company acknowledges
that, in accordance with the requirements of the USA Patriot Act, RBCCM is
required to obtain, verify and record information that identifies its clients,
including the Company, which information may include the name and address of its
clients, as well as other information that will allow RBCCM to properly identify
its clients.

(yy) The Company is not Insolvent (as defined below). For purposes of this
Section 6(yy), “Insolvent” means, with respect to any person, (i) the present
fair saleable value of such person’s assets is less than the amount required to
pay such person’s total Indebtedness, (ii) such person is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

 

-17-



--------------------------------------------------------------------------------

(zz)     The interactive data in eXtensible Business Reporting Language
incorporated by reference in the Prospectus fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(aaa) There has been no material security breach or other material compromise of
or relating to any of the Company’s information technology and computer systems,
networks, hardware, software, data (including the data of their respective
customers, employees, suppliers, vendors and any third party data maintained by
or on behalf of them), equipment or technology (collectively, “IT Systems and
Data”) and (y) the Company has not been notified of, and has no knowledge of any
event or condition that would reasonably be expected to result in, any material
security breach or other material compromise to its IT Systems and Data;
(ii) the Company is presently in compliance with all applicable laws or statutes
and all judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Data and to
the protection of such IT Systems and Data from unauthorized use, access,
misappropriation or modification, except as would not, in the case of this
clause (ii), individually or in the aggregate, have a Material Adverse Effect;
and (iii) the Company has implemented appropriate backup technology.

(bbb) The Company acknowledges and agrees that RBCCM has informed the Company
that RBCCM may, to the extent permitted under the Securities Act and the
Exchange Act, purchase and sell shares of Common Stock for its own account while
this Agreement is in effect;

Any certificate signed by an officer of the Company and delivered to RBCCM or to
counsel for RBCCM in connection with this Agreement shall be deemed to be a
representation and warranty by the Company to RBCCM as to the matters set forth
therein.

The Company acknowledges that RBCCM and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
RBCCM, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

7.     Covenants of the Company. The Company covenants and agrees with RBCCM
that:

(a)     Registration Statement Amendments. After the date of this Agreement and
during any period in which a Sales Prospectus is required to be delivered by
RBCCM under the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act),
(i) the Company will notify RBCCM promptly of the time when any subsequent
amendment to the Registration Statement, other than documents incorporated by
reference, has been filed with the Commission and/or has become effective or any
subsequent supplement to the Prospectus has been filed and of any request by the
Commission for any amendment or supplement to the Registration Statement or
Prospectus or for additional information (insofar as it relates to the
transactions contemplated hereby), (ii) the Company will prepare and file with
the Commission, promptly upon RBCCM’s reasonable request, any amendments or
supplements to the Registration Statement or Prospectus that, in RBCCM’s
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by RBCCM (provided, however, that the
failure of RBCCM to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect

 

-18-



--------------------------------------------------------------------------------

RBCCM’s right to rely on the representations and warranties made by the Company
in this Agreement and provided, further, that the only remedy RBCCM shall have
with respect to the failure to make such filing will be to cease making sales
under this Agreement until such amendment or supplement is filed); (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus, other than documents incorporated by reference, relating to the
Placement Shares or a security convertible into the Placement Shares unless a
copy thereof has been submitted to RBCCM within a reasonable period of time
before the filing and RBCCM has not reasonably objected thereto (provided,
however, that the failure of RBCCM to make such objection shall not relieve the
Company of any obligation or liability hereunder, or affect RBCCM’s right to
rely on the representations and warranties made by the Company in this Agreement
and provided, further, that the only remedy RBCCM shall have with respect to the
failure to make such filing will be to cease making sales under this Agreement)
and the Company will furnish to RBCCM at the time of filing thereof a copy of
any document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
EDGAR; and (iv) the Company will cause each amendment or supplement to the
Prospectus, other than documents incorporated by reference, to be filed with the
Commission as required pursuant to the applicable paragraph of Rule 424(b) of
the Securities Act.

(b)     Notice of Commission Stop Orders. The Company will advise RBCCM,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.

(c)     Delivery of Prospectus; Subsequent Changes. During any period in which
the Sales Prospectus is required to be delivered by RBCCM under the Securities
Act with respect to a pending sale of the Placement Shares, (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will use its commercially reasonable efforts to
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates (taking
into account any extensions available under the Exchange Act) all reports and
any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any
other provision of or under the Exchange Act. If during such period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify RBCCM to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance;
provided, however, that the Company may delay the filing of any amendment or
supplement, if in the judgment of the Company, it is in the best interest of the
Company.

 

-19-



--------------------------------------------------------------------------------

(d)     Listing of Placement Shares. During any period in which the Sales
Prospectus is required to be delivered by RBCCM under the Securities Act with
respect to a pending sale of the Placement Shares (including in circumstances
where such requirement may be satisfied pursuant to Rule 172 under the
Securities Act), the Company will use its commercially reasonable efforts to
cause the Placement Shares to be listed on Nasdaq and to qualify the Placement
Shares for sale under the securities laws of such jurisdictions as RBCCM
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities or file a general consent to service
of process in any jurisdiction.

(e)     Delivery of Registration Statement and Prospectus. The Company will
furnish to RBCCM and its counsel (at the expense of the Company) copies of
(i) the Registration Statement and the Prospectus (including all documents
incorporated by reference therein) and (ii) all amendments and supplements to
the Registration Statement or Prospectus that are filed with the Commission
during any period in which the Sales Prospectus is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as RBCCM may
from time to time reasonably request and, at RBCCM’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to RBCCM or its
counsel to the extent such document is available on EDGAR.

(f)     Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act.

(g)     Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for RBCCM in connection therewith shall be
paid by RBCCM except as set forth in (vii) below), (iv) the printing and
delivery to RBCCM of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (v) the fees and expenses incurred in connection
with the listing or qualification of the Placement Shares for trading on Nasdaq,
(vi) the filing fees and expenses, if any, of the Commission, (vii) the filing
fees and reasonable associated legal expenses of RBCCM’s outside counsel for
filings with the FINRA Corporate Financing Department, such legal expense
reimbursement not to exceed $10,000 and, (viii) the reasonable fees and
disbursements of RBCCM’s counsel in an amount not to exceed $50,000.

 

-20-



--------------------------------------------------------------------------------

(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i) Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for three (3) Trading Days following the termination of any
Placement Notice given hereunder, the Company shall provide RBCCM notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with the (i) issuance, grant or sale
of Common Stock, options or warrants to purchase shares of Common Stock,
restricted shares of Common Stock, restricted stock units or other equity
awards, or Common Stock issuable upon the exercise of options or other equity
awards pursuant to the any stock option, stock bonus or other stock plan or
arrangement described in the Prospectus, (ii) the issuance of securities in
connection with an acquisition, merger or sale or purchase of assets, (iii) the
issuance or sale of Common Stock pursuant to any dividend reinvestment plan that
the Company may adopt from time to time provided the implementation of such is
disclosed to RBCCM in advance, (iv) any shares of Common Stock issuable upon the
exchange, conversion or redemption of securities or the exercise of warrants,
options, convertible debt or other rights in effect or outstanding or (v) the
issuance or sale of Common Stock, or securities convertible into or exercisable
for Common Stock, offered and sold in a privately negotiated transaction to
vendors, customers, strategic partners or potential strategic partners conducted
in a manner so as not to be integrated with the offering of Common Stock hereby.
Notwithstanding the foregoing provisions, nothing herein shall be construed to
restrict the Company’s ability, or require the Company to provide notice to
RBCCM, to file a registration statement under the Securities Act.

(j)     Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise RBCCM promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to RBCCM pursuant to this Agreement.

(k)     Due Diligence Cooperation. During the term of this Agreement, the
Company will cooperate with any reasonable due diligence review conducted by
RBCCM or its agents in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as RBCCM may reasonably request.

(l)     Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing under
Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through RBCCM,
the Net Proceeds to the Company and the compensation payable by the Company to
RBCCM with respect to such Placement Shares, and (ii) deliver such number of
copies of each such prospectus supplement to each exchange or market on which
such sales were effected as may be required by the rules or regulations of such
exchange or market.

 

-21-



--------------------------------------------------------------------------------

(m)     Representation Dates; Certificate. On or prior to the First Delivery
Date and each time the Company subsequently thereafter (i) amends or supplements
the Registration Statement or the Sales Prospectus (other than a Sales
Prospectus filed in accordance with Section 7(l) of this Agreement) by means of
a post-effective amendment, sticker, or supplement but not by means of
incorporation of document(s) by reference to the Registration Statement or the
Sales Prospectus; (ii) files an annual report on Form 10-K under the Exchange
Act; (iii) files its quarterly reports on Form 10-Q under the Exchange Act; or
(iv) files a report on Form 8-K containing amended financial information (other
than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K) under
the Exchange Act (each date of filing of one or more of the documents referred
to in clauses (i) through (iv) shall be a “Representation Date”), the Company
shall furnish RBCCM with a certificate, in the form attached hereto as Exhibit
7(m) within three (3) Trading Days of any Representation Date if requested by
RBCCM. The requirement to provide a certificate under this Section 7(m) shall be
automatically waived for any Representation Date occurring at a time at which no
Placement Notice is pending, which waiver shall continue until the earlier to
occur of the date the Company delivers a Placement Notice hereunder (which for
the calendar quarter in which such Placement Notice is delivered shall be
considered a Representation Date) and the next occurring Representation Date;
provided, however, that such waiver shall not apply for any Representation Date
on which the Company files its annual report on Form 10-K. Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide RBCCM with a certificate under this Section 7(m), then before the
Company delivers the Placement Notice or RBCCM sells any Placement Shares, the
Company shall provide RBCCM with a certificate, in the form attached hereto as
Exhibit 7(m), dated the date of the Placement Notice.

(n)     Legal Opinions. On or prior to the First Delivery Date and within three
(3) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit
7(m) for which no waiver is applicable, the Company shall cause to be furnished
to RBCCM a written opinion of each of Cooley LLP and McAndrews, Held & Malloy,
Ltd. (together, “Company Counsel”), or other counsel satisfactory to RBCCM, in
form and substance satisfactory to RBCCM and its counsel, dated the date that
the opinion is required to be delivered; provided, however, that in lieu of such
opinions for subsequent Representation Dates, such counsels may furnish RBCCM
with a letter (a “Reliance Letter”) to the effect that RBCCM may rely on a prior
opinion delivered by such firm under this Section 7(n) to the same extent as if
it were dated the date of such letter (except that statements in such prior
opinion shall be deemed to relate to the Registration Statement and the
Prospectus as amended or supplemented at such Representation Date).

(o)     Comfort Letter. On or prior to the First Delivery Date and within three
(3) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit
7(m) for which no waiver is applicable, the Company shall cause its independent
accountants to furnish RBCCM letters (the “Comfort Letters”), dated the date the
Comfort Letter is delivered, in form and substance satisfactory to RBCCM,
(i) confirming that they are an independent registered public accounting firm
within the meaning of the Securities Act and the PCAOB, (ii) stating, as of such
date, the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to RBCCM in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (iii) updating the Initial Comfort
Letter with any information that would have been included in the Initial Comfort
Letter had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.

 

-22-



--------------------------------------------------------------------------------

(p)     Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Common Stock to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than RBCCM; provided,
however, that the Company may bid for and purchase shares of its common stock in
accordance with Rule 10b-18 under the Exchange Act.

(q)     Insurance. The Company shall maintain, or cause to be maintained,
insurance in such amounts and covering such risks as is reasonable and customary
for the business for which it is engaged.

(r)     Compliance with Laws. The Company will use commercially reasonable
efforts to maintain, or cause to be maintained, all material environmental
permits, licenses and other authorizations required by federal, state and local
law in order to conduct its business as described in the Prospectus, and the
Company shall conduct its businesses, or cause its business to be conducted, in
substantial compliance with such permits, licenses and authorizations and with
applicable environmental laws, except where the failure to maintain or be in
compliance with such permits, licenses and authorizations could not reasonably
be expected to result in a Material Adverse Effect.

(s)     Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that it will not be or become, at any time
prior to the termination of this Agreement, an “investment company,” as such
term is defined in the Investment Company Act, assuming no change in the
Commission’s current interpretation as to entities that are not considered an
investment company.

(t)     Securities Act and Exchange Act. The Company will use its best efforts
to comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Shares as contemplated by
the provisions hereof and the Prospectus.

(u)     No Offer to Sell. Other than the Prospectus and any free writing
prospectus (as defined in Rule 405 under the Securities Act) approved in advance
by the Company and RBCCM in its capacity as principal or agent hereunder,
neither RBCCM nor the Company (including its agents and representatives, other
than RBCCM in its capacity as such) will make, use, prepare, authorize, approve
or refer to any written communication (as defined in Rule 405 under the
Securities Act), required to be filed with the Commission, that constitutes an
offer to sell or solicitation of an offer to buy Common Stock hereunder.

(v)     Sarbanes-Oxley Act. The Company will use its best efforts to comply with
all effective applicable provisions of the Sarbanes-Oxley Act.

 

-23-



--------------------------------------------------------------------------------

(w)     Emerging Growth Company Status. The Company will promptly notify RBCCM
if the Company ceases to be an Emerging Growth Company at any time during the
term of this Agreement.

8.     Conditions to RBCCM’s Obligations. The obligations of RBCCM hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by RBCCM of a due diligence review satisfactory to RBCCM in its
reasonable judgment, and to the continuing satisfaction (or waiver by RBCCM in
its sole discretion) of the following additional conditions:

(a)     Registration Statement Effective. The Registration Statement shall be
effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

(b)     No Material Notices. None of the following events shall have occurred
and be continuing: (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement, the
response to which would require any post-effective amendments or supplements to
the Registration Statement or the Prospectus; (ii) the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(c)     No Misstatement or Material Omission. RBCCM shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in RBCCM’s
reasonable opinion is material, or omits to state a fact that in RBCCM’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

(d)     Material Changes. Except as contemplated in the Prospectus, or disclosed
in the Company’s reports filed with the Commission, there shall not have been
any Material Adverse Effect or any development that could reasonably be expected
to result in a Material Adverse Effect.

 

-24-



--------------------------------------------------------------------------------

(e)     Company Counsel Legal Opinion. RBCCM shall have received the opinions of
Company Counsel required to be delivered pursuant to Section 7(n) on or before
the date on which such delivery of such opinion is required pursuant to
Section 7(n).

(f)     RBCCM Counsel Legal Opinion. RBCCM shall have received from Morgan,
Lewis & Bockius LLP, counsel for RBCCM, such opinion or opinions, on or before
the date on which the delivery of the Company Counsel legal opinion is required
pursuant to Section 7(n), with respect to such matters as RBCCM may reasonably
require, and the Company shall have furnished to such counsel such documents as
they request for enabling them to pass upon such matters.

(g)     Comfort Letter. RBCCM shall have received the Comfort Letter required to
be delivered pursuant to Section 7(o) on or before the date on which such
delivery of such Comfort Letter is required pursuant to Section 7(o).

(h)     Representation Certificate. RBCCM shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

(i)     Secretary’s Certificate. On or prior to the First Delivery Date, RBCCM
shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to RBCCM and its
counsel.

(j)     No Suspension. Trading in the Common Stock shall not have been suspended
on Nasdaq.

(k)     Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall have furnished
to RBCCM such appropriate further information, certificates and documents as
RBCCM may have reasonably requested. All such opinions, certificates, letters
and other documents shall have been in compliance with the provisions hereof.
The Company will furnish RBCCM with such conformed copies of such opinions,
certificates, letters and other documents as RBCCM shall have reasonably
requested.

(l)     Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(m)     Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on Nasdaq, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on Nasdaq at, or prior to, the issuance of any Placement Notice.

(n)     No Termination Event. There shall not have occurred any event that would
permit RBCCM to terminate this Agreement pursuant to Section 11(a).

 

-25-



--------------------------------------------------------------------------------

9.     Indemnification and Contribution.

(a)    The Company agrees to indemnify, defend and hold harmless RBCCM, its
partners, employees, agents, members, directors and officers, any person who
controls RBCCM within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act and any “affiliate” (within the meaning of Rule 405 under the Act)
of RBCCM that has, or is alleged to have, participated in the distribution of
Shares, and the successors and assigns of all the foregoing persons, from and
against any loss, damage, expense, liability or claim (including, without
limitation, the reasonable and documented cost of investigation and any
reasonable and documented legal fees and other documented expenses reasonably
incurred in connection with any suit, action, investigation or proceeding or any
claim asserted), joint or several, which RBCCM or any such person may incur
under the Act, the Exchange Act, the common law or otherwise, insofar as such
loss, damage, expense, liability or claim arises out of or is based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or in the Registration Statement as amended by any
post-effective amendment thereof by the Company) or arises out of or is based
upon any omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as any such loss, damage, expense, liability or claim arises out
of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in, and in conformity with information furnished in
writing by or on behalf of RBCCM to the Company expressly for use in, the
Registration Statement or arises out of or is based upon any omission or alleged
omission to state a material fact in the Registration Statement in connection
with such information, which material fact was not contained in such information
and which material fact was required to be stated in such Registration Statement
or was necessary to make such information not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact included in any
Prospectus (the term Prospectus for the purpose of this Section 9 being deemed
to include the Prospectus and any amendments or supplements to it), in any
“issuer information” (as defined in Rule 433 under the Act) of the Company, in
any road show as defined under Rule 433(h) under the Act (a “road show”) or in
any free writing prospectus, or arises out of or is based upon any omission or
alleged omission to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except, with respect to such Prospectus, insofar as any
such loss, damage, expense, liability or claim arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained
in, and in conformity with information furnished in writing by or on behalf of
RBCCM to the Company expressly for use in, such Prospectus or arises out of or
is based upon any omission or alleged omission to state a material fact in such
Prospectus in connection with such information, which material fact was not
contained in such information and which material fact was necessary in order to
make the statements in such information, in the light of the circumstances under
which they were made, not misleading.

If any action, suit or proceeding (together, a “Proceeding”) is brought against
RBCCM or any such person in respect of which indemnity may be sought against the
Company pursuant to the foregoing paragraph, RBCCM or such person shall promptly
notify the Company in writing of the institution of such Proceeding and the
Company shall assume the defense of such Proceeding, including the employment of
counsel reasonably satisfactory to such indemnified party and payment of all
reasonably and documented fees and expenses; provided, however, that the
omission to so notify the Company shall not relieve the Company from any
liability which the Company may have to RBCCM or any such person or otherwise
except to the extent the

 

-26-



--------------------------------------------------------------------------------

Company was materially prejudiced by such omission, which shall include without
limitation the loss of any material rights or defenses resulting therefrom.
RBCCM or such person shall have the right to employ its or their own counsel in
any such case, but the fees and expenses of such counsel shall be at the expense
of RBCCM or of such person unless the employment of such counsel shall have been
authorized in writing by the Company in connection with the defense of such
Proceeding or the Company shall not have, within a reasonable period of time in
light of the circumstances, employed counsel to have charge of the defense of
such Proceeding or such indemnified party or parties shall have reasonably
concluded that there may be defenses available to it or them which are different
from, additional to or in conflict with those available to the Company (in which
case the Company shall not have the right to direct the defense of such
Proceeding on behalf of the indemnified party or parties), in any of which
events such reasonable and documented fees and expenses shall be borne by the
Company, and paid as incurred (it being understood, however, that the Company
shall not be liable for the fees and expenses of more than one separate counsel
(in addition to any local counsel) in any one Proceeding or series of related
Proceedings in the same jurisdiction representing the indemnified parties who
are parties to such Proceeding). The Company shall not be liable for any
settlement of any Proceeding effected without its written consent but, if
settled with the written consent of the Company, the Company agrees to indemnify
and hold harmless RBCCM and any such person from and against any loss or
liability by reason of such settlement. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested the Company to
reimburse the indemnified party for reasonable and documented fees and expenses
of counsel as contemplated by the second sentence of this paragraph, then the
Company agrees that it shall be liable for any settlement of any Proceeding
effected without its written consent if (i) such settlement is entered into more
than 60 business days after receipt by the Company of the aforesaid request,
(ii) the Company shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement and (iii) such
indemnified party shall have given the Company at least 30 days’ prior notice of
its intention to settle. The Company shall not, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened Proceeding in respect of which any indemnified party is or may be a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
Proceeding and does not include any statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of such indemnified party.

(b)     RBCCM agrees to indemnify and hold harmless each of the Company, its
respective partners, employees, agents, members, directors and each officer that
signed the Registration Statement, each person, if any, who controls the Company
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act,
and the successors and assigns of all of the foregoing persons from and against
any loss, damage, expense, liability or claim (including, without limitation,
the reasonable and documented cost of investigation and any reasonable and
documented legal fees and other documented expenses reasonably incurred in
connection with any suit, action, investigation or proceeding or any claim
asserted), joint or several, which the Company or any such person may incur
under the Act, the Exchange Act, the common law or otherwise, insofar as such
loss, damage, expense, liability or claim arises out of or is based upon (i) any
untrue statement or alleged untrue statement of a material fact made in reliance
upon and in conformity with any information relating to RBCCM furnished in
writing by or on behalf of RBCCM to the Company expressly for use with reference
to RBCCM in the Registration

 

-27-



--------------------------------------------------------------------------------

Statement (or in the Registration Statement as amended by any post-effective
amendment thereof by the Company), or arises out of or is based upon any
omission or alleged omission to state a material fact in such Registration
Statement in connection with such information, which material fact was not
contained in such information and which material fact was required to be stated
in such Registration Statement or was necessary to make such information not
misleading or (ii) any untrue statement or alleged untrue statement of a
material fact made in reliance upon and in conformity with any information
relating to RBCCM furnished in writing by or on behalf of RBCCM to the Company
expressly for use with reference to RBCCM in the Prospectus, in any road show or
in any free writing prospectus or arises out of or is based upon any omission or
alleged omission to state a material fact therein in connection with such
information, which material fact was not contained in such information and which
material fact was necessary in order to make the statements in such information,
in the light of the circumstances under which they were made, not misleading.

If any Proceeding is brought against the Company or any such person in respect
of which indemnity may be sought against RBCCM pursuant to the foregoing
paragraph, the Company or such person shall promptly notify RBCCM in writing of
the institution of such Proceeding and RBCCM shall assume the defense of such
Proceeding, including the employment of counsel reasonably satisfactory to such
indemnified party and payment of all reasonable and documented fees and
expenses; provided, however, that the omission to so notify RBCCM shall not
relieve RBCCM from any liability which RBCCM may have to the Company or any such
person or otherwise. The Company or such person shall have the right to employ
its own counsel in any such case, but the fees and expenses of such counsel
shall be at the expense of the Company or such person unless the employment of
such counsel shall have been authorized in writing by RBCCM in connection with
the defense of such Proceeding or RBCCM shall not have, within a reasonable
period of time in light of the circumstances, employed counsel to have charge of
the defense of such Proceeding or such indemnified party or parties shall have
reasonably concluded that there may be defenses available to it or them which
are different from or additional to or in conflict with those available to RBCCM
(in which case RBCCM shall not have the right to direct the defense of such
Proceeding on behalf of the indemnified party or parties, but RBCCM may employ
counsel and participate in the defense thereof but the fees and expenses of such
counsel shall be at the expense of RBCCM), in any of which events such
reasonable and documented fees and expenses shall be borne by RBCCM and paid as
incurred (it being understood, however, that RBCCM shall not be liable for the
fees and expenses of more than one separate counsel (in addition to any local
counsel) in any one Proceeding or series of related Proceedings in the same
jurisdiction representing the indemnified parties who are parties to such
Proceeding). RBCCM shall not be liable for any settlement of any such Proceeding
effected without the written consent of RBCCM but, if settled with the written
consent of RBCCM or if there be a final judgment for the plaintiff, RBCCM agrees
to indemnify and hold harmless the Company and any such person from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have RBCCM to
reimburse the indemnified party for reasonable and documented fees and expenses
of counsel as contemplated by the second sentence of this paragraph, then RBCCM
agrees that it shall be liable for any settlement of any Proceeding effected
without its written consent if (i) such settlement is entered into more than 60
business days after receipt by RBCCM of the aforesaid request, (ii) RBCCM shall
not have reimbursed the indemnified party in accordance with such request prior
to the date of such settlement and (iii) such indemnified party

 

-28-



--------------------------------------------------------------------------------

shall have given RBCCM at least 30 days’ prior notice of its intention to
settle. RBCCM shall not, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened Proceeding in respect
of which any indemnified party is a party and indemnity could have been sought
hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Proceeding and does not include any
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of such indemnified party.

(c)    If the indemnification provided for in this Section 9 is unavailable to
an indemnified party under subsections (a) and (b) of this Section 9 or is
insufficient to hold an indemnified party harmless in respect of any losses,
damages, expenses, liabilities or claims referred to therein, then each
applicable indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and RBCCM, on the
other hand, from the offering of the Shares or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company, on the one hand, and of
RBCCM, on the other, in connection with the statements or omissions which
resulted in such losses, damages, expenses, liabilities or claims, as well as
any other relevant equitable considerations with respect to such offering. The
relative benefits received by the Company, on the one hand, and RBCCM, on the
other, shall be deemed to be in the same respective proportions as the total
proceeds from the offering (net of commissions paid hereunder but before
deducting expenses) received by the Company, and the total commissions received
by RBCCM hereunder, bear to the aggregate public offering price of the Shares.
The relative fault of the Company, on the one hand, and of RBCCM, on the other,
shall be determined by reference to, among other things, whether the untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission relates to information supplied by the Company or by RBCCM and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The amount paid or payable by a
party as a result of the losses, damages, expenses, liabilities and claims
referred to in this subsection (c) shall be deemed to include any reasonable and
documented legal or other fees or expenses reasonably incurred by such party in
connection with investigating, preparing to defend or defending any Proceeding.

(d)    The Company and RBCCM agree that it would not be just and equitable if
contributions pursuant to this Section 9 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in subsection (c) above. Notwithstanding
the provisions of this Section 9, RBCCM shall not be required to contribute any
amount in excess of commissions received by it under this Agreement. No person
found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.

(e)     The Company and RBCCM agree promptly to notify each other of the
commencement of any Proceeding against it and, in the case of the Company,
against any of the Company’s officers or directors in connection with the
issuance and sale of the Shares, or in connection with the Registration
Statement or the Prospectus; provided, that, the omission to so notify shall not
relieve the Company or RBCCM from any liability which such party may have to the
Company or RBCCM, as applicable, or any other person hereunder except to the
extent the Company or RBCCM, as applicable, was materially prejudiced by such
omission, which shall include without limitation the loss of any material rights
or defenses resulting therefrom.

 

-29-



--------------------------------------------------------------------------------

10.     Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of RBCCM, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

11.     Termination.

(a)     RBCCM shall have the right by giving written notice as hereinafter
specified at any time to terminate this Agreement if: (i) any Material Adverse
Effect, or any development that could reasonably be expected to result in a
Material Adverse Effect has occurred that, in the reasonable judgment of RBCCM,
may materially impair the ability of RBCCM to sell the Placement Shares
hereunder; (ii) the Company shall have failed, refused or been unable to perform
any agreement on its part to be performed hereunder; provided, however, in the
case of any failure of the Company to deliver (or cause another person to
deliver) any certification, opinion, or letter required under Sections 7(m),
7(n), or 7(o), RBCCM’s right to terminate shall not arise unless such failure to
deliver (or cause to be delivered) continues for more than thirty (30) days from
the date such delivery was required; (iii) any other condition of RBCCM’s
obligations hereunder is not fulfilled; provided, however, RBCCM’s right to
terminate pursuant to this Section 11(a)(iii) shall not arise unless such
condition is not fulfilled within thirty (30) days after the date the Company is
provided with written notice by RBCCM that such condition has not been
fulfilled; or (iv) any suspension or limitation of trading in the Placement
Shares or in securities generally on Nasdaq shall have occurred. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g) (Expenses), Section 9 (Indemnification and
Contribution), Section 10 (Representations and Agreements to Survive Delivery),
Section 17 (Applicable Law; Consent to Jurisdiction) and Section 17 (Waiver of
Jury Trial) hereof shall remain in full force and effect notwithstanding such
termination. If RBCCM elects to terminate this Agreement as provided in this
Section 11(a), RBCCM shall provide the required written notice as specified in
Section 12 (Notices).

(b)     The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

(c)     RBCCM shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 10, Section 11, Section 17 and Section 18 hereof shall
remain in full force and effect notwithstanding such termination.

 

-30-



--------------------------------------------------------------------------------

(d)     Unless earlier terminated pursuant to this Section 11, this Agreement
shall automatically terminate upon the issuance and sale of all of the Placement
Shares through RBCCM on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

(e)     This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

(f)     Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by RBCCM or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

(g) Subject to the additional limitations set forth in Section 7 of this
Agreement and notwithstanding anything herein to the contrary, in the event of
termination of this Agreement prior to the sale of any Placement Shares, RBCCM
will only be entitled to reimbursement of its out of pocket expenses actually
incurred.

12.     Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to RBCCM, shall be delivered to RBCCM at RBC Capital Markets, LLC, Attention:
Andrew Jones, 200 Vesey Street, 8th Floor, New York, New York 10281, Fax No.:
(212) 428-6260; or if sent to the Company, shall be delivered to KemPharm, Inc.,
1180 Celebration Blvd., Suite 103, Celebration, FL 34747, Attention: R. LaDuane
Clifton, email: lclifton@kempharm.com, with a copy (which shall not constitute
notice) to Cooley LLP, 1299 Pennsylvania Avenue NW #700, Washington, DC 20004,
Attention: Brent B. Siler. Each party to this Agreement may change such address
for notices by sending to the parties to this Agreement written notice of a new
address for such purpose. Each such notice or other communication shall be
deemed given (i) when delivered personally or by verifiable facsimile
transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day (as defined below), or, if such day is not a Business
Day on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which Nasdaq and commercial
banks in the City of New York are open for business.

 

-31-



--------------------------------------------------------------------------------

13.     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and RBCCM and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that RBCCM may assign its rights
and obligations hereunder to an affiliate of RBCCM without obtaining the
Company’s consent so long as such affiliate is a registered broker dealer.

14.     Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock.

15.     Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and RBCCM, provided, however, that Schedule 2 attached
hereto may be amended by either party upon written notice to the other party
pursuant to Section 12. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

16.     Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

17.     Waiver of Jury Trial. The Company and RBCCM each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or any transaction contemplated hereby.

 

-32-



--------------------------------------------------------------------------------

18.     Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:

(a)     RBCCM has been retained solely to act as sales agent in connection with
the sale of the Common Stock and that no fiduciary, advisory or agency
relationship between the Company and RBCCM has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether RBCCM
has advised or is advising the Company on other matters;

(b)     the Company is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated by
this Agreement;

(c)     the Company has been advised that RBCCM and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that RBCCM has no obligation to disclose such interests
and transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

(d)     the Company waives, to the fullest extent permitted by law, any claims
it may have against RBCCM, for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of Placement Shares under this
Agreement and agrees that RBCCM shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting such a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

19.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile or other electronic
transmission.

20.     Definitions. As used in this Agreement, the following term has the
meaning set forth below:

(a)     “Applicable Time” means the date of this Agreement, each Representation
Date, the date on which a Placement Notice is given, and any date on which
Placement Shares are sold hereunder.

[Remainder of Page Intentionally Blank]

 

-33-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
RBCCM, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and RBCCM.

 

Very truly yours, RBC CAPITAL MARKETS, LLC

By:    

Name:

Title:

 

 

ACCEPTED as of the date

first-above written:

KEMPHARM, INC. By:    

Name:

Title:

 

R. LaDuane Clifton

Chief Financial Officer

[Signature Page to Sales Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

 

From:

[                                 ]

Cc:

[                                 ]

To:

[                                 ]

Subject:

RBCCM at the Market Offering—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between KemPharm, Inc. (the “Company”), and RBC Capital Markets, LLC
(“RBCCM”) dated September 4, 2018 (the “Agreement”), I hereby request on behalf
of the Company RBCCM sell up to [__________] shares of the Company’s common
stock, par value $0.0001 per share, at a minimum market price of $[_______] per
share. Sales should begin on the date of this Notice and shall continue until
[DATE] [all shares are sold].



--------------------------------------------------------------------------------

SCHEDULE 2

Company Individuals:

Travis C. Mickle

R. LaDuane Clifton

RBCCM Individuals:

Andrew Jones



--------------------------------------------------------------------------------

SCHEDULE 3

Compensation

RBCCM shall be paid compensation up to 3.0% of the gross proceeds from the sales
of Common Stock pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

Exhibit 7(m)

OFFICER CERTIFICATE

The undersigned, the duly qualified and elected
                                    , of KemPharm, Inc. (the “Company”), a
Delaware corporation, does hereby certify in such capacity and on behalf of the
Company, pursuant to Section 7(m) of the Sales Agreement dated September 4, 2018
(the “Sales Agreement”) between the Company and RBC Capital Markets, LLC, that
to the best of the knowledge of the undersigned.

(i)    The representations and warranties of the Company in Section 6 of the
Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were so true and correct as of such date; and

(ii)    The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.

 

By:      

Name:

Title:

Date:                                         